Citation Nr: 0942809	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected posttraumatic 
stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from July 1959 to July 
1982.    

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2006 rating decision in which the RO denied a 
claim for service connection for erectile dysfunction.  In 
January 2007 the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in August 
2007 and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2007. 

In August 2009 the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  An uncontradicted VA medical opinion indicates that the 
Veteran's erectile dysfunction was more likely than not at 
least partially caused by his service-connected PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for erectile dysfunction, as 
secondary to service-connected PTSD, 
are met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

In this case, the Veteran does not contend that his current 
erectile dysfunction is the result of in-service injury or 
disease; rather, he asserts that he his  erectile dysfunction 
is due to taking the medication Citalopram for his service-
connected PTSD.  In this regard, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

The Veteran was granted service connection for PTSD in 
February 2004.  He filed a claim for service connection for 
erectile dysfunction secondary to his PTSD in June 2006. 

On  October 2006 VA medical examination,  the Veteran was 
diagnosed with erectile dysfunction.  The examiner noted that 
the Veteran reported that the erectile dysfunction had its 
onset in 2003, shortly after he started taking Citalopram for 
PTSD..  It was also noted that he had been taking Vardenafil 
over the past year.  It was further noted that the Veteran 
was able to get erections, but that he had difficulty 
sustaining them and was able to complete intercourse 
approximately once per month.  The examiner opined that it 
was more likely than not that the Veteran's erectile 
dysfunction was at least partially related to taking 
Citalopram, a selective serotonin reuptake inhibitor (SSRI), 
which was being used to treat his PTSD.  The examiner noted 
that SSRIs are well known to cause erectile dysfunction and 
that the Veteran was not on any other medications that would 
cause the problem, nor did he have any systemic illnesses 
that would cause it (although he noted that the Veteran did 
have low testosterone levels that may have also been a causal 
factor).  

During  his August 2009 hearing, the Veteran again indicated 
that he had had erectile dysfunction since after he began 
taking Citalopram.  He also indicated that during  the 
October 2006 VA examination, he did not report that he had 
been completing intercourse once a month but rather that he 
had been unsuccessfully trying to have intercourse once a 
month.  His wife provided similar comments testimony in a 
September 2007 statement, indicating that the medications the 
Veteran was taking for erectile dysfunction had not helped. 

When the medical evidence is considered along with the 
assertions of the Veteran and his wife, and with resolution 
of all reasonable doubt in the Veteran's favor, the Board 
finds that the record presents a basis for a grant of service 
connection for erectile dysfunction as proximately due to or 
the result of the service-connected PTSD.  

In this regard, the October 2006 VA medical examiner 
diagnosed the  Veteran with erectile dysfunction and found 
that the dysfunction was more likely than not due, at least 
in part, to the Veteran taking Citalopram for PTSD.  Although 
the VA examiner's report appears to reflect an inaccuracy  in 
indicating  that he  been completing intercourse once per 
month-whereas the Veteran has indicated that he had only 
been trying unsuccessfully to do so-this inaccuracy relates 
only to the level of the erectile dysfunction and not to the 
examiner's opinion that the Veteran has the disability and 
that it results from his PTSD.  Significantly, the examiner's 
diagnosis and opinion is not contradicted by any other 
medical evidence or opinion.  

The Board points out that VA adjudicators are not free to 
ignore or disregard the medical conclusions a VA physician, 
and are not permitted to substitute their own judgment on a 
medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Here, 
the October 2006 VA examiner provided the only medical 
opinion of record to directly address the existence and 
etiology of the Veteran's  erectile dysfunction-which, 
according to his hearing testimony, he still experiences..  
Further, while the examiner identified  low testosterone  as 
another possible cause for the Veteran's erectile 
dysfunction, this statement was speculative, and the examiner 
was more definitive in identifying Citalopram-medical 
prescribed to the Veteran for his PTSD-as a causative factor 
in his erectile dysfunction.   

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, , 1 Vet. 
App. at 53-56./

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the  Veteran's favor on the question 
of medical nexus, the Board concludes that the criteria for  
service connection for erectile dysfunction, on a secondary 
basis,  pursuant to 38 C.F.R. § 3.310, is warranted.   


ORDER

Service connection for erectile dysfunction, as secondary to 
service-connected PTSD, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


